      Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROY J. BURNETT,                                     No. 2:19-cv-367-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER
14    NBS DEFAULT SERVICES, LLC; JOHN
      and JANE DOES, 1-100,
15
                          Defendants.
16

17

18           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for failure to state a claim.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 2 of 6

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           The complaint alleges that plaintiff’s father, Lee Roy Burnett (the “decedent”), executed a
21   promissory note to obtain a loan for the purchase of real property located at 1877 18th Street,
22   Olivehurst, California (the “property”). Id. at 2. Sometime after the decedent’s death in early
23   2016, defendant NBS Default Services LLC—the beneficiary of the promissory note and servicer
24   for the decedent’s loan—allegedly commenced non-judicial foreclosure proceedings. Id. at 1-2.
25   On January 7, 2019, plaintiff, who is the sole beneficiary of the decedent’s estate, mailed
26   defendant a request for information regarding its policies and procedures for dealing with
27   successors in interest, but defendant failed to respond. Id. at 2-3. Based on these allegations,
28   plaintiff alleges claims for violation of the Real Estate Settlement and Procedures Act
                                                          2
      Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 3 of 6

 1   (“RESPA”), 12 U.S.C. §§ 2601 et seq.; the Fair Debt Collection Practices Act (“FDCPA”), 15
 2   U.S.C. §§ 1692 et seq.; the Federal Trade Commission Act (“FTCA”), 15 U.S.C. §§ 45 et seq.;
 3   and a state law claim for breach of the covenant of good faith and fair dealing. Id. at 3-9.
 4           Plaintiff’s allegations are insufficient to state a claim for violation of RESPA. That act
 5   requires borrowers be provided certain disclosures related to the mortgage loan settlement
 6   process. 12 U.S.C. § 2601. It also requires that loan servicers respond to qualified written
 7   requests (“QWR”) from borrowers seeking information relating to the servicing of their loan. 12
 8   U.S.C § 2605(e). Although plaintiff alleges defendant failed to respond to his request for
 9   information, the complaint reflects that the decedent, and not plaintiff, was the borrower under the
10   loan. See Lal v. American Home Servicing, Inc., 680 F.Supp.2d 1218, 1223 (E.D. Cal. 2010).
11   (“RESPA, 12 U.S.C. § 2605(e), requires that loan servicers timely respond to qualified written
12   requests (‘QWRs’) from borrowers.”) (emphasis added). Furthermore, the complaint contains no
13   allegations reflecting plaintiff assumed any obligations under the loan after his father’s death.
14   Aldana v. Bank of Am., N.A., 2014 WL 6750276, at *3 (C.D. Cal. Nov. 26, 2014) (dismissing
15   RESPA claim where the plaintiff was “not a borrower, did not assume obligations under the loan,
16   and was not a third-party beneficiary of the [Deed of Trust].”); see also Brockington v. J.P.
17   Morgan Chase Bank, N.A., 2009 WL 1916690, at *2–3 (N.D. Cal. July 1, 2009) (even though the
18   plaintiff alleged that she was an “equitable owner” of property, the plaintiff did not have standing
19   to challenge the defendant’s conduct in connection with that loan because the plaintiff was not a
20   party to the loan).
21           Likewise, plaintiff fails to state an FDCPA claim because he does not allege that he was
22   obligated to repay the decedent’s loan. To recover under the FDCPA (1) the plaintiff must be a
23   “consumer,” (2) the defendant must be a “debt collector,” and (3) the defendant must have
24   committed some act or omission that violated a provision of the FDCPA. See 15 U.S.C.
25   § 1692a(3)-(6); Alonso v. Blackstone Financial Group LLC, 962 F. Supp. 2d 1188, 1193-94 (E.D.
26   Cal. 2013). Under the FDCPA, a “consumer” is defined as any natural person obligated or
27   allegedly obligated to pay any debt. 15 U.S.C. § 1692a(3).
28   /////
                                                        3
     Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 4 of 6

 1           Plaintiff’s FDCPA claim also fails because he does not adequately allege defendant is a
 2   “debt collector” for purposes of the FDCPA. “The Act defines the term ‘debt collector’ to
 3   embrace anyone who regularly collects or attempts to collect . . . debts owed or due . . . another.”
 4   McNair v. Maxwell & Mortgage PC, 893 F.3d 680, 682 (9th Cir. 2018) (some internal quotations
 5   omitted) (quoting Henson v. Santander Consumer USA Inc., ––– U.S. ––––, 137 S.Ct. 1718,
 6   1721, 198 L.Ed.2d 177 (2017)). An entity is not a “debt collector” where “its only role in the
 7   debt collection process is the enforcement of a security interest.” Vien-Phuong Thi Ho v.
 8   ReconTrust Co., NA, 858 F.3d 568, 573 (9th Cir. 2016) (internal quotations omitted); see Casault
 9   v. Federal Nat. Mortg. Ass’n, 915 F. Supp. 2d 1113, 1126 (C.D. Cal. Nov. 26, 2012) (“FDCPA’s
10   definition of debt collector does not include the consumer’s creditors, a mortgage serving
11   company, or any assignee of the debt, so long as the debt was not in default at the time it was
12   assigned.”). Although plaintiff claims that the defendant is a “debt collector” as that term is
13   defined by the FDCPA (ECF No. 1 at 6), he does not provide any factual allegations to support
14   that conclusion.
15           Plaintiff also claims that defendant violated the FTCA by engaging in fraudulent and
16   deceptive commercial practices. ECF No. 1 at 7-8. The FTCA, however, does not create a
17   private right of action. Carlson v. Coca-Cola Co., 483 F.2d 798, 280 (9th Cir. 1973); Kerr v. Am.
18   Home Mortg. Serv’g, Inc., 2010 WL 3743879 (S.D. Cal. Sep. 22, 2010) (“It is well-established
19   that there is no private right of action for violation of the FTCA; only the Federal Trade
20   Commission has standing to enforce it”). Accordingly, plaintiff cannot state a claim under the
21   FTCA.
22           Lastly, plaintiff fails to allege claim for violation of the covenant of good faith and fair
23   dealing. Under California law, every contract carries with it an implied covenant of good faith
24   and fair dealing. Carma Developers, Inc. v. Marathon Development Cal., Inc., 2 Cal. 4th 342,
25   371 (1992). A party breaches this duty when it acts in a way that deprives another contracting
26   party of benefits conferred by the contract. Therefore, “[t]he prerequisite for any action for
27   breach of the implied covenant of good faith and fair dealing is the existence of a contractual
28   relationship between the parties.” Smith v. City & County of San Francisco, 225 Cal. App. 3d 38,
                                                         4
     Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 5 of 6

 1   49 (1990). The complaint is devoid of any allegations reflecting a contractual relationship
 2   between plaintiff and defendant. Consequently, plaintiff fails to state a claim for breach of the
 3   covenant of good faith and fair dealing.
 4          Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. Plaintiff
 5   is granted leave to amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)
 6   (en banc) (district courts must afford pro se litigants an opportunity to amend to correct any
 7   deficiency in their complaints). Any amended complaint must allege a cognizable legal theory
 8   against a proper defendant and sufficient facts in support of that cognizable legal theory. Should
 9   plaintiff choose to file an amended complaint, the amended complaint shall clearly set forth the
10   allegations against each defendant and shall specify a basis for this court’s subject matter
11   jurisdiction. Any amended complaint shall plead plaintiff’s claims in “numbered paragraphs,
12   each limited as far as practicable to a single set of circumstances,” as required by Federal Rule of
13   Civil Procedure 10(b), and shall be in double-spaced text on paper that bears line numbers in the
14   left margin, as required by Eastern District of California Local Rules 130(b) and 130(c). Any
15   amended complaint shall also use clear headings to delineate each claim alleged and against
16   which defendant or defendants the claim is alleged, as required by Rule 10(b), and must plead
17   clear facts that support each claim under each header.
18          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
19   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
20   complete in itself. This is because, as a general rule, an amended complaint supersedes the
21   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
22   plaintiff files an amended complaint, the original no longer serves any function in the case.
23   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
24   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
25   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
26   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
27   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
28   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
                                                        5
      Case 2:19-cv-00367-JAM-EFB Document 4 Filed 08/06/20 Page 6 of 6

 1   III.   Conclusion
 2          Accordingly, it is hereby ORDERED that:
 3          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 4          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
 5          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
 6   complaint. The amended complaint must bear the docket number assigned to this case and must
 7   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
 8   accordance with this order will result in a recommendation this action be dismissed.
 9   DATED: August 6, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
